Title: George Graham to Benjamin Hawkins, 12 July 1815
From: Graham, George
To: Hawkins, Benjamin


                    
                        [12 July 1815]
                    
                    Extract of a letter from George Graham, chief clerk, in the department of War, to Col. Benjamin Hawkins, Creek Agent, dated “12th: July 1815.”
                    “I am directed by the President to request, that you will report to this department, as soon as practicable, your opinions on the following points:
                    1st: As to the nature and extent of the indemnity which the friendly chiefs claim in consequence of the letter addressed by Genl. Pinckney to you on the 23d. of April 1814.
                    2nd: How far the government ought, from motives of justice and policy, to yield to their claims.
                    3d: Whether indemnity ought to be made to them, by restoring a part of the ceded land; or by an additional annuity; or by giving them a certain fixed sum in money and goods.
                    
                    4th: Whether those compensations, of whatever nature they may be, should be confined entirely to the friendly chiefs.
                    No communications whatever, have as yet been received from the Commissioners appointed to run the lines in pursuance of the treaty with the Creek nation, relative to the causes which have prevented them from accomplishing that object. The delay in running these lines, will, without doubt, be made use of to impress upon the Indians a belief that it arises from the interference of the British government, & from causes to be found in the late treaty with that nation. The President, therefore, requests that you will communicate to the chiefs the real causes of this delay, and that you will sedulously counteract any impressions that may be attempted to be made upon them, that the stipulations of the late treaty with Great Britain, have any relation whatever to the treaty made by General Jackson with them.
                    The goods which were sent to General Jackson for the use of the Indians generally (sixty thousand dollars worth) have been long since deposited at Huntsville. It is understood from his late communications that he is about to distribute them, and it is presumed that he will send a due portion of them to the Creek nation. I am, however, instructed by the President to inform you, that forty thousand dollars were placed in the hands of Mr. Elias Earle, of South Carolina, in January last, for the purpose of purchasing goods &ca. for the use of a body of Cherokee warriors, which it was then contemplated to take into the service of the United States, but subsequent events rendering these services unnecessary, he was directed to turn over the goods which he had purchased to the Commissary of purchases for the sixth military district; and that orders will be given to place these goods, and the unexpended balance of money, if any, subject to your disposition; and you are authorized to distribute them among the Creek Indians, either in discharge of any annuities that may be due, or as indemnities for losses, or as presents, or in any manner that you may deem best calculated to produce a cheerful acquiescence on their part to the running of the line agreeably to the Treaty.
                    You will be immediately advised of any instructions that may hereafter be given to the Commissioners for running the line, and your personal attendance will be deemed necessary, when they shall again meet for that purpose.”
                